Title: To James Madison from Henry L. Waddell, 22 January 1806 (Abstract)
From: Waddell, Henry L.
To: Madison, James


                    § From Henry L. Waddell. 22 January 1806, Charleston. “I have the honor to inform your Excellency I yesterday put in the post office some packets from General Armstrong to your address, which I supposed would be preferable to being the bearer of them, intending to be some day⟨’s⟩ longer on the road than the post; I at the same time forwarded your Excellency a Set of the Monitor from the 23 Octr.

to the 23 Novemr. the latest I believe yet received. I left Paris on the 25 Octr. At that time General Armstrong was very unwell & had been for some weeks, but during my stay at Bordeaux I heard his health was much recovered and received a letter from him dated the 7 Novr. wherein he mentions the arrival of Mr. Bowdoin in Paris, from whom he had learnt as well as by letter from Mr. Monroe ‘that the English continued to seize and condemn our Vessels—that they had taken nearly, or altogethe⟨r⟩ 60 in the Channel & No. Seas—that they refuse to discuss the principle on which the captures are made; and no doubt expect, from the communion of Interests which they have recently created between Russia, Sweden & Hanover to be able to establish their doctrine as the Law of Nations.[’] This information I think proper to mention (although from the long passage I have had) it is probable there are much later Accots. of the English depredation on our Commerce.”
                